  Dated: December 11, 2018

  The following is ORDERED:




_____________________________________________________________________




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF OKLAHOMA


  IN RE:
  TERRY LEE HENRY                                      Case No. 18-80042-TRC
                                                       Chapter 13

                                 Debtor.

  TERRY LEE HENRY

                                 Plaintiff,

  vs.                                                  Adv. No. 18-8012-TRC

  UNITED BUILT HOMES, L.L.C.,

                                 Defendant.


                           ORDER DENYING MOTION TO DISMISS

         Before the Court is Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint for

  failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). This Court held a hearing on

  Defendant’s Motion and Plaintiff’s objection on November 14, 2018 and took the matter under

  advisement. After review, this Court finds that the motion to dismiss should be denied.



    Case 18-08012       Doc 29     Filed 12/11/18 Entered 12/11/18 15:13:28            Desc Main
                                     Document     Page 1 of 4
        Rule 12(b)(6) of the Federal Rules of Civil Procedure is made applicable to adversary

proceedings by Rule 7012 of the Federal Rules of Bankruptcy Procedure. The focus of a motion

to dismiss is on the complaint itself. The court’s job is not to weigh potential evidence but to

determine whether plaintiff’s complaint alone is legally sufficient, and states a claim that is

plausible on its face. Williams v. Taylor, 561 Fed. Appx. 695 (10th Cir. 2014) (citations

omitted). The court must presume all of the plaintiff’s factual allegations are true and construe

them in the light most favorable to the plaintiff. Id. Bankruptcy Rule 7008 incorporates Fed. R.

Civ. P. 8, which requires “a short and plain statement of the claim to show that the pleader is

entitled to relief.” However, a court is not bound to accept as true “a legal conclusion couched as

a factual allegation.”1 Disregarding conclusory statements, the remaining factual allegations must

plausibly suggest the defendant is liable. A claim for relief is plausible when the plaintiff pleads

facts adequate to draw a reasonable inference that the defendant is liable for the alleged

misconduct.

        Defendant’s primary arguments are that the relief requested — rescission — is not

available to Plaintiff, and that the factual allegations lack specificity and detail to support

Plaintiff’s causes of action, especially for fraud. After review of the Amended Complaint, the

Court finds that it sets forth sufficient detail to put Defendant on notice of the actual grounds of

the claims against it, and sets forth plausible claims. See In re Expert South Tulsa, LLC, 522

B.R. 634 (B.A.P. 10th Cir. 2014). Plaintiff’s Amended Complaint contains allegations of oral

representations regarding building size, concealment of material terms, withholding of material



1
 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The purpose of pleading standards set
forth in Twombly and Ashcroft v. Iqbal, 556 U.S. 662 (2009), is to weed out claims that do not (in
the absence of additional allegations) have a reasonable prospect of success, and also to inform the
defendants of the actual grounds of the claim against them.



    Case 18-08012      Doc 29     Filed 12/11/18 Entered 12/11/18 15:13:28               Desc Main
                                    Document     Page 2 of 4
information, suppression of Plaintiff’s review of the contract prior to signing, as well as a

detailed list of items that indicate a breach of their agreement. Plaintiff offers facts, when taken

as true, that identify misrepresentations and concealments made by Defendant. Plaintiff also

alleges misrepresntations regarding the effect of signing the Completion Statement. While the

allegations of fraud are not highly detailed, they are sufficient to put Defendant on notice of the

conduct that supports Plaintiff’s causes of action.

        Further, regarding the claim of rescission, Plaintiff has adequately offered support for his

claim that rescission may be an available remedy under Oklahoma law. Although Defendant

argues that rescission cannot possibly be appropriate in this case, particularly with a mortgage,

Oklahoma law allows a court to adjust the equities between parties when rescission is sought,

and may grant alternative forms of relief based upon a court’s determination of what is

appropriate under the circumstances.2 See OKLA. STAT. tit. 15, §§ 233, 233A & 233B. Such

determinations are obviously based on the facts of the case. The Court agrees that the remedy of

rescission would be rare and is unlikely. However, assuming Plaintiff’s factual allegations are

true and considering them in the light most favorable to Plaintiff, the Court finds that the

allegations of oral misrepresentations regarding building size, concealment of material terms,

withholding of material information, and misrepresentations regarding the effect of the

Completion Statement are more than mere threadbare recitals. They provide Defendant with

sufficient and fair notice of Plaintiff’s claims and factual grounds upon which they are based.

The Court finds that it is plausible and not merely possible that Plaintiff is entitled to some form

of relief under the cited laws. See Christy Sports, LLC v Deer Valley Resort Co. LTD., 555 F.3d

2
 At least one Oklahoma court allowed a mortgage to be cancelled and the parties restored to their
pre-contractual positions due to fraudulent representations of the seller/mortgagee. See Doerr v.
Henry, 1990 OK CIV APP 62, 806 P.2d 669.



    Case 18-08012     Doc 29      Filed 12/11/18 Entered 12/11/18 15:13:28             Desc Main
                                    Document     Page 3 of 4
1188 (10th Cir. 2009).

       IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss (Docket Entry 12)

is denied.

                                         ###




  Case 18-08012      Doc 29   Filed 12/11/18 Entered 12/11/18 15:13:28   Desc Main
                                Document     Page 4 of 4
